Citation Nr: 0722859	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than December 1, 
2002, for the payment of dependency and indemnity 
compensation (DIC) for the veteran's two children.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1997.  He died in September 1997.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 1997.  Appellant and family 
had to move from base housing shortly after death.

2.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 was received at the American 
Consulate General Federal Benefit Unit September 25, 1997, 
and at VA April 1, 1998.  There is evidence on file that in 
the initial time after death there was difficulty with the 
appellant's receiving communications from the VA. 

3.  It appears possible that the appellant first received a 
request from the VA for the birth certificates of the 
veteran's two children in September 2003, and she provided 
that information and substantiated her claim in a timely 
manner. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an effective date of September 1, 1997, and 
no earlier, for the award of DIC benefits for the veteran's 
two children pursuant to 38 U.S.C.A. § 1151, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.

II. Earlier Effective Date

The record reflects that the veteran died September 6, 1997.  
The same month as the veteran's death, a VA Form 21-534, 
Application for DIC by a surviving spouse or child, was 
received at the American Consulate General Federal Benefit 
Unit; that application was received at VA in April 1998.  The 
appellant has been awarded DIC, effective September 1, 1997; 
however, the effective date for including the veteran's 
children was determined to be December 1, 2002.  She argues 
that she should be awarded an effective date for DIC for the 
veteran's children going back to an earlier date. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for DIC "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The statute allows an effective date going back to the first 
day of the month in which the death occurred if the 
application is received within one year from the date of 
death.  Id. at (d); see also 38 C.F.R. § 3.400(c)(2), (4)(ii) 
(stating that the effective date will be the first day of the 
month in which the veteran's death occurred if claim is 
received within one year after the date of death; otherwise, 
it will be date of claim).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, and resolving all 
reasonable doubt in the appellant's favor, the Board finds 
that an effective date of September 1, 1997 for DIC for the 
veteran's two children is warranted.  

The appellant originally filed a claim for DIC in September 
1997, which was received at VA in April 1998.  The RO sent a 
letter in July 1998 requesting the appellant's marriage 
certificate, and February 1999 letter requesting, among other 
things, birth certificates for the veteran's two children.  
No evidence was received and the RO sent a denial letter in 
May 1999.  Early correspondence from the appellant noted that 
she and the veteran had 2 children.

According to a March 2004 report of contact, the February 
1999 letter was returned and not resent to an APO address 
prior to the May 1999 denial for failure to furnish evidence.  
Both letters requesting information, as well as the denial 
letter, were sent to the same address.  According to the 
March 2004 report of contact, the February 1999 letter was 
resent in January 2000.  The claims file does not contain a 
copy of that letter, other than the one dated February 1999.  
The appellant asserts that she did not receive any of these 
letters.  

The appellant filed another claim for DIC in December 2002; 
the application included her marriage certificate.  In 
September 2003, she was granted DIC as a surviving spouse 
with no dependents, effective December 1, 2002.  The letter 
granting the appellant DIC informed her that VA needed copies 
of the birth certificates for the veteran's two children to 
establish them as such for VA purposes.  

VA received the birth certificates for the veteran's two 
children in January 2004, and in a March 2004 letter awarded 
DIC with an additional amount for two dependents.  The 
appellant was also awarded an earlier effective date for DIC 
as a surviving spouse with no dependents.  While the July 
1998 letter requesting the appellant's marriage certificate 
was not returned to VA (even though it was sent to the wrong 
address), the RO resolved reasonable doubt in her favor, 
found that she had not received the letter, and granted an 
effective date of September 1, 1997 because the original 
claim for DIC had been received within a year of the 
veteran's death.  The RO held that as it had not received a 
timely response to the letter that was supposedly sent in 
January 2000, requesting birth certificates for the veteran's 
two children, the effective date for DIC for the veteran's 
two children was December 1, 2002.   

There has obviously been some confusion related to the 
veteran's overseas location and her move shortly after the 
veteran's death.  The Board notes that the appellant reports 
that at the time of her husband's death she was living in 
base housing and had to vacate that residence.  When the 
veteran was asked in the September 2003 letter to provide the 
birth certificates for the veteran's two children, she 
promptly provided that evidence.  She asserts that she did 
not receive the January 2000 letter requesting the birth 
certificates.  The Board has no reason to doubt her 
sincerity.  Therefore, resolving doubt in her favor, the 
Board finds that the appellant did not receive the January 
2000 letter.  Since the appellant's original claim for DIC 
was received within a year of the veteran's death, and the 
appellant provided the birth certificates for the veteran's 
two children in a timely manner after she was first asked to 
provide this information (in September 2003); thereby 
substantiating her claim; the Board finds that the 
appropriate effective date for the award of DIC for the 
veteran's two children is the first day of the month in which 
the veteran's death occurred; September 1, 1997.  


ORDER

An effective date of September 1, 1997, and no earlier, for 
an award of DIC for the veteran's two children is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


